EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2014 BUDGET CALGARY, ALBERTA – NOVEMBER 7, 2013 – FOR IMMEDIATE RELEASE Commenting on the Company’s 2014 budget, Steve Laut, President of Canadian Natural, stated, “Canadian Natural is continuing the transition to a long-life, low decline asset base further strengthening our ability to generate free cash flow. The Company’s 2014 capital budget will deliver near-term production growth of 7% while progressing projects for sustained growth in the mid- and long-term, enhancing our ability to deliver sustained free cash flow going forward. Our 2014 capital program is balanced, allocating capital to the projects with the highest returns to support and drive sustainable free cash flow in 2014 and beyond, with a continued focus on returns to shareholders. We target to have significant production growth of 7% up to a midpoint of 734,000 barrels of oil equivalent per day, to grow cash flow by 14% to $8.7 billion and to grow free cash flow to $1.0 billion, after all targeted 2014 capital, or to $3.9 billion if one excludes the long-term investment in the Horizon expansion project. Importantly, our highest value products, crude oil and NGLs, will see production levels grow by 9% in 2014 over 2013 levels. This production growth is as a result of targeted strong performance in all segments of our business. This demonstrates the strength of our asset base and our ability to deliver value adding projects. Our asset base contains 7.89 billion BOE of proved and probable reserves, the largest in our peer group, and provides us the ability to optimize capital allocation to generate significant free cash flow, which in turn enhances our ability to deliver increased return to shareholders in the form of dividends and share purchases. We continue to execute on our defined plan to maximize shareholder value over the near-, mid- and long-term.” HIGHLIGHTS OF THE 2014 BUDGET § Canadian Natural’s 2014 capital budget is targeted at $7.7 billion, with an additional $400 million of flexible capital potentially allocable during the year to Horizon Oil Sands (“Horizon”) Phases 2 and 3.The 2014 capital budget delivers both near term crude oil and NGLs production growth of approximately 9% and the effective development of the Company’s long life, low decline asset base. The decision to allocate the additional $400 million to Horizon Phases 2 and 3 construction will depend on construction market conditions. § Overall crude oil and NGLs production is targeted to increase 9% from 2013 levels, with production growth targets for Horizon of 7%, primary heavy crude oil of 2%, North America light crude oil and NGLs of 10%, while thermal in situ oil sands (“thermal in situ”) production grows 23% as production ramps up at the Kirby South steam assisted gravity drainage (“SAGD”) project. § The Company’s 2014 cash flow is targeted to be $8.7 billion at the midpoint of production guidance based on average annual WTI strip pricing of US$96.67/bbl and AECO strip pricing of C$3.47/GJ, providing approximately $1.0 billion of free cash flow to allocate to resource development, dividends, share purchases, opportunistic acquisitions or debt repayment. Continued strong balance sheet management provides financial flexibility for operating plans. § Overall production growth is targeted to be 7% based on production guidance of 711,000 to 757,000 barrels of oil equivalent per day (“BOE/d”) as part of a product mix encompassing approximately 75% crude oil and NGLs and 25% natural gas. Total production growth from Q4/13 to Q4/14 is targeted to be 15%. § North America natural gas production is targeted to increase 2% as drilling activities at Septimus and Deep Basin offset natural declines in the natural gas portfolio. Canadian Natural’s total natural gas production is targeted to increase 4%. Crude Oil and NGLs § Total crude oil and NGLs production volumes are targeted to increase from the 2013 midpoint guidance by 9% to between 521,000 barrels per day (“bbl/d”) and 560,000 bbl/d. North America – Exploration and Production · North America crude oil and NGLs provides an opportunity for near-term production growth from our well balanced asset base encompassing light crude oil, primary heavy crude oil and Pelican Lake crude oil. Canadian Natural continues to operate a large land base and significant infrastructure with high working interest. – Primary heavy crude oil production is targeted to increase 2% from forecasted 2013 production levels to a range of 142,000 bbl/d to 146,000 bbl/d. The Company targets to drill 898 net primary heavy crude oil wells, 46 net wells more than the 2013 plan. Primary heavy crude oil currently generates the highest return on capital in Canadian Natural’s balanced portfolio, and with favorable heavy oil pricing expected for 2014, primary heavy crude oil will continue to generate significant free cash flow. Woodenhouse production volumes are targeted to stabilize in 2014 after the significant 19% production growth year-to-date in 2013. – Pelican Lake crude oil production growth is targeted to increase from 2013 by 2% to between 47,000 bbl/d to 51,000 bbl/d, while 2014 capital is targeted to decline by over 35% from 2013 levels, with the completion of major facilities and infrastructure in 2013. With the successful implementation of polymer flood and industry leading operating costs targeted to remain at less than $9.00/bbl, Pelican Lake continues to generate significant free cash flow. – North America light crude oil and NGLs production is a significant part of Canadian Natural’s balanced portfolio. Production volumes are targeted to increase from the 2013 midpoint guidance by 10% to between 72,000 bbl/d and 76,000 bbl/d. Canadian Natural continues to leverage technology with secondary and tertiary recovery projects on the Company’s large asset base. The Company targets to drill 93 net light oil wells and continues to advance horizontal well multi-frac technology in pools across its land base.In addition, 80% of targeted total drilling will be focused on horizontal wells. As a result of prudent cost control, North America light crude oil and NGLs provides strong free cash flow in 2014. North America – Oil Sands · Canadian Natural continues to execute its defined, cost effective plan of developing its oil sands projects, providing longer life, low decline assets which will generate significant free cash flow for decades to come. Total oil sands production from thermal in situ and Horizon is targeted to range from 227,000 bbl/d to 250,000 bbl/d in 2014. – With an extensive inventory of thermal projects, the Company targets to grow thermal in situ production facility capacity to 510,000 bbl/d in a disciplined, stepwise, cost effective approach, targeting to add 40,000 to 60,000 bbl/d of incremental capacity every two to three years. o Thermal in situ is targeted to grow 23% in 2014 to between 120,000 bbl/d and 135,000 bbl/d as a result of the ramp up of production at the Kirby South 100% owned and operated SAGD project and continued pad developments at Primrose. o Kirby North Phase 1 is targeted to be sanctioned in Q2/14. Budgeted capital for the project in 2014 is approximately $450 million. This will allow the progression of detailed engineering to achieve greater cost certainty, ordering of modules and the construction of camp facilities. o Primrose thermal production is targeted to remain flat as a result of the implementation of partial steaming restrictions after the Company discovered bitumen emulsion at surface in areas of the Primrose field. The Company believes the cause of the occurrence is mechanical in nature and is working collaboratively with the regulators in the causation review and remediation plans. Canadian Natural’s budget is based on these modified steaming strategies. – Canadian Natural’s staged execution strategy of Phases 2 and 3 at Horizon are delivering the expected results as the project continues to track at or below cost estimates and in accordance with original timelines. Phases 2 and 3 are targeting to bring Horizon synthetic crude oil (“SCO”) production capacity to 250,000 bbl/d by 2017 in staged increments. o In 2014, Horizon production is targeted between 107,000 bbl/d to 115,000 bbl/d of SCO. 2 Canadian Natural Resources Limited o This targeted production range includes a 20 to 25 day planned outage targeted for September 2014, which has been planned to allow the acceleration and tie-in of the Horizon Coker Expansion (Phase 2A). This tie-in was originally scheduled to be completed in mid-2015; however, due to strong construction performance to date and the resultant expected early completion of the Coker expansion installation, the Company has accelerated the tie-in to 2014. An increase in Horizon production capacity of approximately 12,000 bbl/d is targeted to occur as a result of the completion of the Coker expansion tie-in. This will result in higher Horizon production levels in the latter part of 2014 and in 2015 than previously forecasted. o Construction progress to date at Horizon has been at or above expectations on cost and performance. As the Company has completed detailed design on a number of projects, if cost and performance conditions continue in 2014, the Company has the ability to undertake an additional $400 million in construction work to achieve higher cost certainty. If these conditions do not prevail in 2014 Canadian Natural will not allocate this additional capital to Horizon, as the Company remains focused on cost certainty and is not schedule driven. International – Exploration and Production · International crude oil production is targeted to increase from the 2013 midpoint guidance by 3% to between 33,000 bbl/d and 37,000 bbl/d.Q4/13 to Q4/14 production is targeted to increase approximately 25%. – International light oil activities in 2014 will include ramp up of drilling programs in the North Sea, Côte d’Ivoire and South Africa. o In the North Sea, the Ninian field development received a Brownfield Allowance (“BFA”) approval. With the support of BFA approvals, 5 net production wells and 2 net injectors are planned for 2014. o The development at Espoir is targeted to commence in the second half of 2014 with a 10 well drilling program. o One exploration well is planned in Côte d’Ivoire for 2014 on Block CI-514 targeting the channel/fan structures similar to Jubilee crude oil discoveries in Ghana. Canadian Natural has a 36% working interest in this Block. o Canadian Natural has completed the process to find a partner for the joint exploration of Block 11B/12B offshore South Africa. The operator targets to drill the first exploration well in 2014 and the necessary long-lead equipment has been ordered. – For 2014, International capital is targeted at approximately $750 million which includes approximately $110 million being spent on the Murchison decommissioning. Natural Gas § Canadian Natural is the second largest producer of natural gas in Western Canada and a significant owner and operator of natural gas infrastructure.The Company’s large North America natural gas and NGLs reserve base of 6.4 Tcfe of gross proved and probable reserves presents significant upside potential for natural gas production and growth in operating free cash flow when natural gas prices recover. § Total natural gas production is targeted to range from 1,140 to 1,180 MMcf/d before royalties, a 4% increase from 2013 forecasted production volumes. The targeted 2014 capital expenditures of $590 million are largely dedicated to drilling and maintenance. Canadian Natural targets to drill 61 net natural gas wells in 2014, approximately a 45% increase in net wells from the 42 wells forecasted for 2013. The increase in drilling activity compared to 2013 reflects Canadian Natural’s continued commitment to the development of the Company’s extensive liquids rich asset base. Overall § Canadian Natural’s near-term focus remains on growing production from higher return crude oil and NGLs projects.The Company forecasts the volatility in the WCS-WTI heavy oil differential to decline through 2014 as heavy oil conversion capacity is added in PADD II in the first half of 2014. § Canadian Natural’s ability to allocate its free cash flow in a balanced manner is evident in its return to shareholders. · From 2009 to 2014, the Company has delivered a 31% compound average growth rate (“CAGR”) in dividends per share. · Subsequent to the completion of Phase 1 of the Horizon Project in 2009, total dollars returned to shareholders in the form of dividends and targeted share purchases will have grown by a CAGR of 38% through 2013. · To date, share purchases in 2013 have accumulated to 9,255,500 common shares at a weighted average price of $31.13 per common share. Canadian Natural Resources Limited 3 PRODUCTION AND CAPITAL GUIDANCE Canadian Natural continues its strategy of maintaining a large portfolio of varied projects. This enables the Company to provide consistent growth in production and high shareholder returns over an extended period of time. Annual budgets are developed, scrutinized throughout the year and changed if necessary in the context of project returns, product pricing expectations, and the balancing of project risks and time horizons. Canadian Natural maintains a high ownership level and operatorship in its properties and can therefore control the nature, timing and extent of expenditures in each of its project areas. The production guidance for 2014B is as follows: Daily production volumes, before royalties 2014 Budget Natural gas (MMcf/d) 1,140 - 1,180 Crude oil and NGLs (Mbbl/d) North America – Exploration and Production 261 - 273 North America – Thermal In Situ 120 - 135 North America – Oil Sands Mining 107 - 115 International 33 - 37 521 - 560 4 Canadian Natural Resources Limited The capital expenditure guidance for 2014B is as follows: ($ millions) 2014 Budget North America natural gas $ North America crude oil International crude oil Total Exploration and Production $ Thermal In Situ Oil Sands Primrose and Future $ Kirby South 80 Kirby North Phase 1 Total Thermal In Situ Oil Sands $ Midstream $ Property acquisitions, dispositions and other 25 Horizon Oil Sands Mining Project Capital Reliability – Tranche 2 $
